Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 20th, 20219. It is noted, however, that applicant has not filed a certified copy of Japanese Applications JP2018-021886, JP2018-092706 as required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1) first driving mechanism which moves the stage…as in cl. 1 and dependents.
2) second driving mechanism which moves the stage…as in cl. 1 and dependents.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



As seen through Applicant’s pre-grant publication US 2019/0316170:
1) a motor and a belt, or equivalents thereof (see par. [0119], for example)
2) a motor and a cam, or equivalents thereof (see par. [0122], for example).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dark color” in claim 3 is a relative term which renders the claim indefinite. The term “dark color” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required as to the sought color(s) afforded to the light shielding plate, and thus providing those excluded from being characterized as “colored in a dark color.”


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed methods as in claims 7 and 8 are indefinitely defined herein.
With respect to claim 7, the claim is recited as being a method using the device of claim 1, however, the recitation “the bacteria detection device comprising:…” sets forth elements which are not found in the device of claim 1.
Claim 1 does not specify a single light source nor a monochromatic camera.
Further, it is noted that claim 7 does not actively recite a providing step to positively introduce the device of claim 1 in order to provide basis and clarity to the clause in the preamble to “using the device of claim 1.”
Clarification is required with respect to the active providing of the device of claim 1 and with respect to the further specified species of light source and camera recited herein.

This is likewise seen in claim 8, which references the device of claim 5, but does not actively provide the device of claim 5 and further recites a single light source and monochromatic camera which are incongruent with that which has been disclosed in the device of claim 5.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Straus (US 2009/0315987).
Straus discloses rapid detection of replicating cells (abstract).  With regard to claim 1, Straus discloses a bacteria detection device comprising a detection chip which has at least one concave portion (petri dish or microtiter plate well(s) including upstanding walls defining a concave portion) to which a membrane filter is fixed with an upper surface of the membrane filter facing upward, the membrane filter capturing bacteria to which a fluorescent label has been bound on the upper surface (e.g. pars.[0022,0063,0158-0161,0178,0179], for example).  Straus further discloses a stage which has a placement unit on which the detection chip can be placed, and first and second driving mechanisms which move the stage in one direction and a direction perpendicular to the one direction (as given by the stage, which is an X-Y stage with motors for moving in orthogonal directions).  Straus further discloses a light emitter (e.g. lamp, laser, white light source, as a single source as in cls. 7, 8) which emits light to the upper surface of the membrane filter (upper being relative and herein designated as the surface of the membrane which is closer to the light source than the opposite surface of the membrane filter), and an imaging unit which takes an image of the upper surface (e.g. CCD camera), and a controller which counts a number of the bacteria on the membrane filter by counting luminous points in the image (pars. [0002,0014,0103-0109,33330125,0159,0178,0179], figs. 3-5, for example).  With regard to claim 6, Straus discloses application of the device in a likewise bacteria detection device comprising the steps of capturing bacteria by the membrane filter to which a fluorescent label has been bound, fixing the membrane filter on the glass plate, placing the detection chip on the sage, emitting excitation light from the light emitter to the membrane filter, taking an image of the membrane filter with the imaging unit, and detecting bacteria captured by the membrane filter on a basis of luminous points in the image taken (pars. [0148,0149,0159], for example). With regard to claim 5, Straus discloses the use of microtiters plates with the XY stage for measurement of multiple samples (par. [0197], fig. 3, for example) wherein microtiter plates provide at least two concave portions.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Matsumura et al. (US 2004/0206915), hereafter Matsumura.
Straus has been discussed above.
Straus does not specifically disclose a light shielding plate wherein the concave portion is between the light emitter and the light shield plate, and the light shielding plate is colored in a dark color as in claims 2 and 3.
Matsumura discloses a fluorescence measuring apparatus (abstract).  Matsumura discloses a light shielding plate 13 on the upper surface of the detection chip and the concave portion is between the light emitter and the light shielding plate, wherein the light shielding plate restricts the excitation light irradiating range to the concave portion of the sample tray and prevents excitation light from being irradiated to other samples which are not under measurement (pars. [0033,0034], figs. 4 and 5, for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to provide a light shielding plate, wherein the concave portion is between the light emitter and the light shielding plate in order to restrict the excitation light irradiating range to the concave portion of the sample tray and prevent excitation light from being irradiated to other samples which are not under measurement and thereby prevent unwanted interference and improve accuracy of the sample’s optical investigation.  Furthermore, such light shielding plate is said to be colored in a dark color in as much as understood herein wherein such recitation indefinitely defines the metes and bounds of the color(s) sought and excluded, and wherein given that the element of Matsumura is explicitly provided for light shielding, it is of a color which is relatively dark (or dark as in non-transmissive to the applied excitation light) so as to accomplish this desired functionality.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Super et al. (US 2015/0064703), hereafter Super, and Hunt (US 2016/0168614).
Straus has been discussed above.
While Straus discloses a method of bacteria detection, Straus does not specifically disclose placing a glass plate on the concave portion of the detection chip and a step of dropping a liquid which does not autofluoresce on the glass plate as in claims 4 and 6.
Super discloses rapid antibiotic susceptibility testing (abstract).  Super discloses microscopy of fluorescently labeled stained bacteria can yield images from which one can easily count small numbers of bacterial cells.  Super discloses that since microscopy works best when the sample is presented as a flat layer so that the entire image is within the microscope’s depth of field, care must be taken in which one can present the sample suitably, and this can be accomplished by a slide-coverslip sandwich and use of a membrane filter, wherein imaging of the sample can thereby be suitably and accurately assessed (par. [0434], for example).
Hunt discloses preparing a slide for analysis of antibiotic sensitivity which includes dropping water (a liquid which does not autofluoresce) onto the sample portion of the slide that is to be optically examined for bacteria (par. [0051], for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to include providing a glass plate by way of a slide coverslip on the concave portion of the detection chip such as taught by Super in order to suitably present the bacterial sample as a flat layer in order to allow proper and more accurate imaging of the sample to assess bacteria/bacterial counts.
Further, it would have been obvious to one of ordinary skill in the art to modify Straus to include providing water which is a liquid that does not autofluoresce interposed between the glass plate and membrane filter as suggested by Hunt in which such known a slide preparation technique provides for presenting a clear layer of the bacterial sample that may be suitably optically assessed and without any interfering emission given the use of water.


Claims 7 and 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Super and Hunt as applied to claims 4&6, above, and in further view of Graessle et al. (US 2010/0232660), hereafter Graessle.
Straus/Super/Hunt have been discussed above.
In addition to the above discussion with respect to claims 4 and 5, Straus does not specifically disclose that the CCD imager camera is a monochromatic CCD imager camera as in claims 7 and 8.
Further, in as much as claimed herein, Straus provides a commensurately claimed fluorescent label bound that is fully capable of binding both viable bacteria and dead bacteria (see pars.[0022,0063,0158-0161,0178,0179], for example) and as discussed above, Straus discloses enumerating bacteria wherein such enumerating constitutes a number of viable bacteria or a number of dead bacteria is detected as claimed.
Graessle discloses a biological growth plate scanner with automated intake (abstract).  Graessle discloses that the biological scanner 10 houses an image device, such as a 2-D monochromatic camera for generating one or more images of the biological growth plate 12 (including generating various monochromatic images of the growth plate; which images can be combined by the processor for viewing/analysis), wherein such monochromatic images may improve image resolution for each color and can reduce implementation costs associated with the imaging device (pars. [0025,0032,0039,0046,0047], figs., for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to utilize a monochromatic camera such as taught by Graessle in order to provide an obvious alternative type of CCD imager (wherein it is noted that the multiple individual color images are capable of being combined as well so as to afford a dual flexibility) for the likewise desired purpose of imaging a bacterial sample and wherein the monochromatic imager provides an added benefit of improving image resolution for each color and reducing implementation costs associated with the imaging device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798